                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No.11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for defendant Citibank, N.A.
                                                                 (incorrectly named as Citigroup, Inc. (dba
                                                             8   "Citibank")
                                                             9                                  UNITED STATES DISTRICT COURT
                                                            10                                          DISTRICT OF NEVADA
                                                            11   INJURYLOANS.COM, LLC, a Nevada entity;                     Case No.: 2:18-cv-01926-GMN-VCF
                                                                 ADAM STOKES, an individual,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                 Plaintiff,                 STIPULATION AND ORDER TO REOPEN
                      LAS VEGAS, NEVADA 89134




                                                            13                                                              EXPERT DISCLOSURE DEADLINE
AKERMAN LLP




                                                                 v.
                                                            14                                                              [FIRST REQUEST]
                                                                 SERGIO BUENROSTRO, an individual;
                                                            15   CITIGROUP, INC. (dba "Citibank"), an entity.
                                                            16                                   Defendants.
                                                            17

                                                            18   AND RELATED CLAIMS
                                                            19

                                                            20            Defendant/Third-Party     Plaintiff   Citibank,    N.A.   (Citi),   Plaintiff/Counter-Defendants

                                                            21   Injuryloans.com, LLC and Adam Stokes (Plaintiffs), Defendant/Counter-Claimant/Third Party

                                                            22   Defendant Sergio Buenrostro (Buenrostro) and Third-Party Defendant S&S Marketing Consulting,

                                                            23   LLC (S&S), by and through their respective counsel of record, stipulate the deadline for Ciit to make

                                                            24   its initial expert disclosure, shall be reopened to Friday, April 17, 2020.

                                                            25            This deadline is currently closed, having not been reopened since the parties' initial discovery

                                                            26   period. The current operative expert deadline expired in June 2019 (during the discovery period

                                                            27   when Citi was advised plaintiffs were not seeking liability against it and had no reason to retain an

                                                            28


                                                                 52360858;2
                                                             1   expert witness). Since that time, new parties have been added, claims have potentially changed and

                                                             2   discovery has been further developed.

                                                             3            Plaintiffs, Buenrostro and S&S will have until Friday, May 15, 2020 to disclose any rebuttal

                                                             4   expert witness they may have. At this time, Plaintiffs, Buenrostro and S&S do not anticipate

                                                             5   retaining a rebuttal expert but, to the extent they do not retain a rebuttal expert, they reserve all

                                                             6   substantive objections to the admissibility of Citi's expert disclosure.

                                                             7            DATED March 13th, 2020.

                                                             8    AKERMAN LLP                                          LAW OFFICE OF KARL ANDERSEN, PC
                                                             9    /s/ Donna M. Wittig                                  /s/ Karl J. Andersen
                                                                  ARIEL E. STERN, ESQ.                                 KARL J. ANDERSEN, ESQ.
                                                            10    Nevada Bar No. 8276                                  Nevada Bar No. 10306
                                                                  DONNA M. WITTIG, ESQ.                                5550 Painted Mirage Road, Suite 320
                                                            11    Nevada Bar No. 11015                                 Las Vegas, Nevada 89149
                                                                  1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    Las Vegas, Nevada 89144                              GALLAGHER LAW, PC
                                                                                                                       KATHLEEN H. GALLAGHER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            13    Attorneys for defendant/third-party-                 Nevada Bar No. 15043
AKERMAN LLP




                                                                  Plaintiff Citibank, N.A. (incorrectly                1850 East Sahara Avenue, Suite 107
                                                            14    named as Citigroup, Inc. (dba                        Las Vegas, Nevada 89104
                                                                  "Citibank"))
                                                            15                                                         Attorney for Plaintiffs/counterdefendants
                                                                                                                       Injuryloans.com LLC and Adam Stokes
                                                            16
                                                                  HOGAN HULET PLLC
                                                            17
                                                                  /s/ Kenneth E. Hogan
                                                            18    KENNETH E. HOGAN, ESQ.
                                                                  Nevada Bar No. 10083
                                                            19    JEFFREY L. HULET, ESQ.
                                                                  Nevada Bar No. 10621
                                                            20    1140 N. Town Center Dr., Suite 300
                                                                  Las Vegas, NV 89144
                                                            21
                                                                  Attorneys for defendant/counter-claimant/third-
                                                            22    party defendant Sergio Buenrostro and third-
                                                                  party defendant S&S Marketing Consulting LLC
                                                            23

                                                            24
                                                                                                                IT IS SO ORDERED.
                                                            25

                                                            26                                                  ______________________________________
                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                            27                                                            3-13-2020
                                                                                                                DATED:_____________________________
                                                            28


                                                                 52360858;2
